Exhibit 99.1 TD Bank Announces Redemption of Subordinated Debentures Toronto, September 20, 2011 - The Toronto-Dominion Bank (TD) announced today its intention to redeem on October 28, 2011 (the “Redemption Date”), all of its $500 millionoutstanding 4.87% subordinated debentures due October 28, 2016, at a redemption price of 100 per cent of the principal amount.Notice will be delivered to the debenture holders in accordance with the debenture conditions.Interest on the debentures will cease to accrue on and after the Redemption Date. About TD Bank Group The Toronto-Dominion Bank and its subsidiaries are collectively known as TD Bank Group (TD). TD is the sixth largest bank in North America by branches and serves approximately 20 million customers in four key businesses operating in a number of locations in key financial centres around the globe: Canadian Personal and Commercial Banking, including TD Canada Trust, TD Insurance and TD Auto Finance Canada; Wealth Management, including TD Waterhouse and an investment in TD Ameritrade; U.S. Personal and Commercial Banking, including TD Bank, America's Most Convenient Bank and TD Auto Finance U.S.; and Wholesale Banking, including TD Securities. TD also ranks among the world's leading online financial services firms, with more than 7 million online customers. TD had CDN$665 billion in assets on July 31, 2011. The Toronto-Dominion Bank trades under the symbol "TD" on the Toronto and New York Stock Exchanges. -30- For further information: Rudy Sankovic Investor Relations TD Bank Group 416-308-7857
